January 31, 2008 Mr. Brad Skinner Senior Assistant Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission Washington, D.C. 20549-7010 Via FAX: (202) 772-9368 Re: HuntMountain Resources (“HuntMountain” or the “company”) Form 10-KSB for Fiscal Year Ended December 31, 2006 Filed April 16, 2007 File No. 001-01428 Dear Mr. Skinner, Further to our recent correspondence, the following are our responses to your letter of comment dated December 31, 2007. The company’s responses are indexed to your letter of comment: General 1. We have added the recommended disclosure to our website. 2. Maps showing the location and access to each property are attached to this correspondence. We will include these maps in any amendments that are uploaded to EDGAR 3. Property detail: a. Lac a l’Eau Jaune and Malarctic Projects (the “Quebec properties”), Québec, Canada i. Nature of ownership and description of interests HuntMountain owns an exclusive option to acquire a 100% interest in the Quebec properties. In June of 2006 the company paid $70,000 to Diagnos, Inc., an unrelated third party, to establish this option. The company must drill a minimum of three holes on each Quebec property to earn a 100% interest in the Quebec properties. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 1 ii. Mining claim detail The Quebec properties consist of 46 provincial claims as follows: Lac a l'Eau Jaune-Map Area 32G10- 21 Claims Claim Number Hectars Expiration Date Cost to Renew Amount of Work Necessary to Renew CDC 2001121 55.78 2/19/2008 $50.00 $1,200.00 CDC 2001122 55.78 2/19/2008 $50.00 $1,200.00 CDC 2001123 55.78 2/19/2008 $50.00 $1,200.00 CDC 2001124 55.78 2/19/2008 $50.00 $1,200.00 CDC 2001125 55.78 2/19/2008 $50.00 $1,200.00 CDC 2001126 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001127 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001128 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001129 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001130 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001131 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001132 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001133 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001134 55.79 2/19/2008 $50.00 $1,200.00 CDC 2001135 55.80 2/19/2008 $50.00 $1,200.00 CDC 2001136 55.80 2/19/2008 $50.00 $1,200.00 CDC 2001137 55.80 2/19/2008 $50.00 $1,200.00 CDC 2001138 55.80 2/19/2008 $50.00 $1,200.00 CDC 2001139 55.80 2/19/2008 $50.00 $1,200.00 CDC 2026347 55.80 9/26/2008 $50.00 $1,200.00 CDC 2026348 55.79 9/26/2008 $50.00 $1,200.00 $1,050.00 $25,200.00 Canadian Canadian 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 2 Malartic Project-Map Area 32D01- 25 Claims Claim Number Hectares Expiration Date Cost to Renew Amount of Work Necessary to Renew CDC 2014813 57.55 6/5/2008 $50.00 $1,200.00 CDC 2014814 57.55 6/5/2008 $50.00 $1,200.00 CDC 2014815 57.54 6/5/2008 $50.00 $1,200.00 CDC 2014816 57.52 6/5/2008 $50.00 $1,200.00 CDC 2014817 57.52 6/5/2008 $50.00 $1,200.00 CDC 2014818 57.51 6/5/2008 $50.00 $1,200.00 CDC 2014819 57.51 6/5/2008 $50.00 $1,200.00 CDC 2014820 57.51 6/5/2008 $50.00 $1,200.00 CDC 2015858 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015859 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015860 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015861 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015862 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015863 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015864 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015865 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015866 57.54 6/11/2008 $50.00 $1,200.00 CDC 2015867 57.55 6/11/2008 $50.00 $1,200.00 CDC 2015868 57.54 6/11/2008 $50.00 $1,200.00 CDC 2015869 57.54 6/11/2008 $50.00 $1,200.00 CDC 2015870 57.54 6/11/2008 $50.00 $1,200.00 CDC 2015871 57.54 6/11/2008 $50.00 $1,200.00 CDC 2015872 57.54 6/11/2008 $50.00 $1,200.00 CDC 2015873 57.54 6/11/2008 $50.00 $1,200.00 CDC 2015874 57.54 6/11/2008 $50.00 $1,200.00 $1,250.00 $30,000.00 Canadian Canadian b. Dun Glen Gold Project, Nevada, USA i. Nature of ownership Pursuant to a 10 year lease agreement, HuntMountain holds 94 unpatented lode mining claims covering 1,700 acres in the Sierra mining district in Nevada. ii. Description of interests In early 2006, the Company entered into agreements to lease the properties comprising the Dun Glen Project with the option to purchase the claims. The initial lease/option term of the agreements is 10 years, renewable for an additional 10 years.To date the Company has made advance royalty payments totaling $67,500.Future annual advance royalty payments are as follows: · 2nd Anniversary $45,000 · 3rd Anniversary $52,500 · 4th Anniversary $60,000 · 5th (and each anniversary thereafter) $72,500 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 3 During the term of the agreement, the Company has the option to purchase 86% of the claims for $5,000 upon delivery of a copy of an approved mine plan of operations or a final feasibility study approved by the Company’s management.The seller will retain a 3% Net Smelter Return (“NSR”) royalty of which up to 2 percentage points may be purchased by the Company for $1,000,000 per percentage point.NSR is generally defined as the gross value of the metals less the costs of smelting, refining and transportation.The Company also has the option to purchase the remaining two claim blocks (or 14% of the claims) for $250,000 per block at any time during the term of the agreements.Both the sellers will retain a 3% NSR royalty on production from their respective claim block, of which up to 2 percentage points may be purchased by the Company for $875,000 per percentage point.The Company will maintain all of the claims referenced within the agreement in good standing during the lease period.The Company may terminate the lease at any time upon 60 days notice. iii. Mining claim detail See below. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 4 Claim Name Owner BLM Claim Number Black Hole #1 Painter NMC123920 Black Hole #2 Painter NMC123921 Monroe #1 Painter NMC123922 Monroe #2 Painter NMC123923 Monroe #3 Painter NMC123924 M.M 1 Painter NMC463692 M.M 2 Painter NMC463693 M.M 8 Painter NMC463699 Nevada 1 Heckman NMC123909 Nevada 2 Heckman NMC123910 Nevada 3 Heckman NMC123911 Nevada 4 Heckman NMC123912 Nevada 5 Heckman NMC123913 Gus-1 Scoonover Exploration LLC NMC923277 Gus-2 Scoonover Exploration LLC NMC923278 Gus-3 Scoonover Exploration LLC NMC923279 Gus-4 Scoonover Exploration LLC NMC923280 Gus-5 Scoonover Exploration LLC NMC923281 Gus-7 Scoonover Exploration LLC NMC923282 Gus-8 Scoonover Exploration LLC NMC923283 Gus-9 Scoonover Exploration LLC NMC923284 Gus-10 Scoonover Exploration LLC NMC923285 Gus-11 Scoonover Exploration LLC NMC923286 Gus-12 Scoonover Exploration LLC NMC923287 Gus-13 Scoonover Exploration LLC NMC923288 Gus-14 Scoonover Exploration LLC NMC923289 Gus-15 Scoonover Exploration LLC NMC923290 Gus-16 Scoonover Exploration LLC NMC923291 Gus-17 Scoonover Exploration LLC NMC923292 Gus-18 Scoonover Exploration LLC NMC923293 Gus-19 Scoonover Exploration LLC NMC923294 Gus-20 Scoonover Exploration LLC NMC923295 Gus-21 Scoonover Exploration LLC NMC923296 Gus-22 Scoonover Exploration LLC NMC923297 Gus-23 Scoonover Exploration LLC NMC923298 Gus-24 Scoonover Exploration LLC NMC923299 Gus-106 Scoonover Exploration LLC NMC923300 Gus-107 Scoonover Exploration LLC NMC923301 Gus-108 Scoonover Exploration LLC NMC923302 Gus-109 Scoonover Exploration LLC NMC923303 MTR-20 Scoonover Exploration LLC NMC923250 MTR-21 Scoonover Exploration LLC NMC923251 MTR-22 Scoonover Exploration LLC NMC923252 MTR-23 Scoonover Exploration LLC NMC923253 MTR-26 Scoonover Exploration LLC NMC923254 MTR-27 Scoonover Exploration LLC NMC923255 MTR-28 Scoonover Exploration LLC NMC923256 MTR-29 Scoonover Exploration LLC NMC923257 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 5 Claim Name Owner BLM Claim Number MTR-30 Scoonover Exploration LLC NMC923258 MTR-31 Scoonover Exploration LLC NMC923259 MTR-32 Scoonover Exploration LLC NMC923260 MTR-33 Scoonover Exploration LLC NMC923261 MTR-38 Scoonover Exploration LLC NMC923262 MTR-39 Scoonover Exploration LLC NMC923263 MTR-40 Scoonover Exploration LLC NMC923264 MTR-41 Scoonover Exploration LLC NMC923265 MTR-42 Scoonover Exploration LLC NMC923266 MTR-43 Scoonover Exploration LLC NMC923267 MTR-44 Scoonover Exploration LLC NMC923268 MTR-45 Scoonover Exploration LLC NMC923269 MTR-46 Scoonover Exploration LLC NMC923270 MTR-47 Scoonover Exploration LLC NMC923271 MTR-50 Scoonover Exploration LLC NMC923272 MTR-51 Scoonover Exploration LLC NMC923273 MTR-52 Scoonover Exploration LLC NMC923274 MTR-53 Scoonover Exploration LLC NMC923275 MTR-54 Scoonover Exploration LLC NMC923276 Sierra-3 Scoonover Exploration LLC NMC923304 Sierra-4 Scoonover Exploration LLC NMC923305 Sierra-6 Scoonover Exploration LLC NMC923306 Sierra-7 Scoonover Exploration LLC NMC923307 Sierra-8 Scoonover Exploration LLC NMC923308 Sierra-9 Scoonover Exploration LLC NMC923309 Sierra-10 Scoonover Exploration LLC NMC923310 Sierra-14 Scoonover Exploration LLC NMC923311 Sierra-15 Scoonover Exploration LLC NMC923312 Sierra-16 Scoonover Exploration LLC NMC923313 Sierra-17 Scoonover Exploration LLC NMC923314 Sierra-11 Scoonover Exploration LLC NMC923315 Sierra-12 Scoonover Exploration LLC NMC923316 Sierra-13 Scoonover Exploration LLC NMC923317 Sierrra-18 Scoonover Exploration LLC NMC923318 Sierrra-19 Scoonover Exploration LLC NMC923319 Sierrra-20 Scoonover Exploration LLC NMC923320 Sierrra-21 Scoonover Exploration LLC NMC923321 Sierrra-22 Scoonover Exploration LLC NMC923322 Sierrra-23 Scoonover Exploration LLC NMC923323 Sierrra-24 Scoonover Exploration LLC NMC923324 Sierrra-25 Scoonover Exploration LLC NMC923325 Sierrra-26 Scoonover Exploration LLC NMC923326 Sierrra-27 Scoonover Exploration LLC NMC923327 Sierrra-28 Scoonover Exploration LLC NMC923328 Sierrra-29 Scoonover Exploration LLC NMC923329 Sierrra-30 Scoonover Exploration LLC NMC923330 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 6 iv. Required property payments To date the Company has made advance royalty payments totaling $67,500.Future annual advance royalty payments are as follows: 2nd Anniversary $45,000 3rd Anniversary $52,500 4th Anniversary $60,000 5th (and each anniversary thereafter) $72,500 In addition, annual claims maintenance equals $125.00 per claim or 11,750.00 for 94 claims. Plus annual claim filing fees of $8.50 per claim or $803.00 for 94 claims v. Area of claims 1,700 acres c. La Josefina, Santa Cruz Province, Argentina i. Nature of ownership In March, 2007 HuntMountain obtained mining rights to the La Josefina property through a public bid process pending finalization of legal contract (signed in July of 2007) ii. Description of interests Pursuant to an agreement between Cerro Cazador (a wholly owned Argentine subsidiary of HuntMountain) and Fomicruz, Cerro Cazador is obligated to spend US$6 million in exploration and complete pre-feasibility and feasibility studies in a 4-year period at La Josefina in order to earn mining and production rights for a 40-year period in a joint venturepartnership (“JV”) with Fomicruz. Cerro Cazador may terminate this agreement at the end of each exploration stage if results are negative. With the successful completion of positive pre-feasibility and feasibility studies at the end of the 4th year, a new company will be formed which will be 91%-owned by Cerro Cazador and 9%-owned by Fomicruz. Once production starts, Fomicruz has a one-time election to increase its interest in the company to either 19%, 29% or 49% by reimbursing Cerro Cazador 10%, 20% or 40%, respectively, of Cerro Cazador’s total investment in the project. The royalty prescribed by Federal (Argentina) mining code will be a 1% mine-mouth royalty if the operation produces doré bullion within the province, which is required in theagreement. Also, because La Josefina is a Provincial Mining Reserve with the mineral rights belonging to the province, the project will carry an additional 5 % mine-mouth royalty. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 7 iii. Mining claim detail The Project includes 15 Manifestations of Discovery (Manifestacións de Descubrimiento, or simply “MDs”) totaling 52,776 hectares which are partially covered by 399 mining claims (minas or pertenencias), as shown in Figure 2 and listed in the following table: Mineral Properties of the La Josefina Project M.D. Expediente Hectares No. of Perts Nicolás Alejandro 409.072/F/98 3500 30 Lucas Marcelo 409.071/F/98 3500 12 Sofia Luján 409.070/F/98 3500 6 Matiao Augusto 409.069/F/98 3500 24 Maria José 409.068/F/68 3500 35 Ivo Gonzalo 409.067/F/98 3500 35 Mirta Julia 409.066/F/98 3500 35 Ailin 409.065/F/98 3500 35 Mariana T. 409.064/F/98 3500 18 Benjamin 409.063/F/98 3500 35 Giuliana 409.062/F/98 5100 25 Rosella 409.061F/98 3227 18 Noemi 409.060/F/98 3013 30 Diana 409.059/F/98 2995 25 Miguel Ángel 409.058/F/98 3435 35 Julia 409.048/F/98 6 1 52,776 399 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 8 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 9 iv. Required property payments Cerro Cazador must maintain the La Josefina mining rights by paying the annual canons due the province on the project’s 398 pertenencias. This currently amounts to approximately US$100,785 per year that can be deducted from the $ 6,000,000.00 work commitment. v. Area of claims 52,770 hectares d. El Gateado, Santa Cruz Province, Argentina i. Nature of ownership In March, 2006 agents for Cerro Cazador S.A., staked claim to El Gateado thus securing 100% ownership of exploration rights for the area contained ii. Description of interests The company has the right to conduct exploration on El Gateado for a period of at least 1,000 days and retains 100% ownership of any mineral deposit found within. Should a mineral deposit be discovered, the company has the exclusive option to file for mining rights of said deposit. iii. Mining claim detail El Gateado is a exploration concession (called a Cateo) filed with the Santa Cruz Provincial mining authority under the designation “406776/DPR/06” (see La Josefina claim map above for details) iv. Property payments There was a one time filing fee of US$ 3,226.00 for El Gateado v. Area of claims 10,000 hectares 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 10 e. Bajo Pobre, Santa Cruz Province, Argentina i. Nature of ownership In January HuntMountain Resources through its wholly-owned subsidiary Cerro Cazador S.A. signed a Letter of Intent with FK Minera S.A. to acquire a 100% interest in the Bajo Pobré gold property located in Santa Cruz Province , Argentina ii. Description of interests The Company entered into a Letter of Intent with FK Minera S.A. wherein the Company can earn up to a 100% equity interest in the Bajo Pobré property by making cash payments and exploration expenditures over a five-year earn-in period.The definitive agreement is expected to be signed in March 2007. The required expenditures and ownership levels upon meeting those requirementsare: Year of the Agreement Payment to FK Minera S.A. Exploration Expenditures Ownership First Year $ 50,000 $ 250,000 0 % Second Year $ 50,000 $ 250,000 0 % Third Year $ 75,000 $ 0 51 % Fourth Year $ 75,000 $ 0 60 % Fifth Year $ 75,000 $ 0 100 % After the fifth year, the Company shall pay FK Minera the greater of a 1% NSR royalty on commercial production or US$100,000 per year.The Company has the option to purchase the NSR Royalty for a lump sum payment of US$1,000,000 less the sum of all royalty payments made to FK Minera to that point. iii. Mining claim detail Filed with the Santa Cruz provincial mining authority, the Bajo Pobre property is comprised of one “Manifestation of Discovery” type mining claim designated “MD Joanna Belem 409162/S/94 and 32 covering “pertenencia” type mining claims 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 11 iv. Property payments The required expenditures and ownership levels upon meeting those requirementsare: Year of the Agreement Payment to FK Minera S.A. Exploration Expenditures Ownership First Year $ 50,000 $ 250,000 0 % Second Year $ 50,000 $ 250,000 0 % Third Year $ 75,000 $ 0 51 % Fourth Year $ 75,000 $ 0 60 % Fifth Year $ 75,000 $ 0 100 % After the fifth year, the Company shall pay FK Minera the greater of a 1% NSR royalty on commercial production or US$100,000 per year.The Company has the option to purchase the NSR Royalty for a lump sum payment of US$1,000,000 less the sum of all royalty payments made to FK Minera to that point. In addition there are annual claims maintenance fees of US$ 8,300.00 v. Area of claims 12,000 hectares f. El Overo, El Alazan, and El Tordillo (non-material properties) i. Nature of ownership In 2006 agents for Cerro Cazador S.A., staked claim to these properties thus securing 100% ownership of exploration rights for the area contained ii. Description of interests The company has the right to conduct exploration on these properties for a period of at least 1,000 days and retains 100% ownership of any mineral deposit found within. Should a mineral deposit be discovered, the company has the exclusive option to file for mining rights of said deposit. iii. Mining claim detail These properties are exploration concessions (called Cateos) filed with the Santa Cruz Provincial mining authority under the designation “406.778/DPS/06” for El Overo, “406.777/DPS/06” for El Alazan, and “000.000/CC/06 for El Tordillo 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 12 iv. Property payments There was a one time filing fee of US$ 3,226.00 for each of these properties v. Area of claims 10,000 hectares per property 4. Mining Operation Disclosure: a. Lac a l’Eau Jaune and Malarctic Projects (the “Quebec properties”), Québec, Canada i. Location and access The Lac à l’Eau Jaune Project is located approximately eighteen miles southwest of the Chibougamau mining camp. The project area is accessible from Chibougamau by vehicle via Road 167 south and Road 113 west toward the Chibougamau airport.The Malartic Surimau Project lies 25 miles west of the Town of Val D’or and ten miles south of the Town of Cadillac and is accessible by vehicle from Highway 117 by a maintained dirt road. ii. Property Title 100% minerals rights title for these properties can be obtained from Diagnos Inc by drilling three holes in each of the three targets designated by Diagnos. To retain mineral title, claims maintenance for these properties include bi-annual CN$ 1,050.00 in renewal fees and a CD$ 25,200.00 in assessment work for Lac a l’Jaune and CN$1,250.00 renewal fee and CN$ 30,000.00 in assessment work for Malartic Surimau. iii. Geologic setting and mineralization Malartic Surimau Property: The Archaean Malartic gold mines are located along the Larder Lake-Cadillac Fault zone, in the Abitibi sub-province of the Superior Province, some 20 km west of Val d'Or in Quebec,Canada.Historically the main mines of the district - East Canadian, Barnat, Sladen and Canadian Malartic - had produced over 162 tonnes of gold to 2000. The district straddles the faulted contact between the mafic to ultramafic volcanics of the Piché Group to the north and the greywacke-mudstone sequence of the Pontiac Group to the south.The majority of the gold mineralization is found within the sediments where it is spatially associated with small monzonite porphyry bodies, younger diorite intrusives and crosscutting brittle (silicified) faults.The host succession has been subjected to NE trending F1 folds, asymmetric F2 folds with a SE striking penetrative S2 cleavage which is in turn paralleled by brittle faults.The monzodiorite intrusives predate F2, while a series of significant ESE trending brittle faults occur near the volcanic-sediment boundary.Two main styles of mineralization are observed, namely: 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 13 1.elongate zones of disseminated auriferous pyrite in fractured and silicified greywacke and adjacent monzodiorite porphyry along ESE striking and S2 parallel faults, 2.stockwork zones of quartz-albite-K feldspar veinlets and intervening disseminated pyrite in intensely fractured and altered porphyritic monzodiorite and diorite adjacent to faults. The alteration includes K and Na feldspar addition, carbonization and silicification in the sediments and by biotite development in the intrusives.Pyrite constitutes 5 to 10% of the altered greywackes and monzodiorites, and 5 to 20% of the mineralized diorite which also contains abundant magnetite. Lac à l’Eau Jaune: The Chibougamau District of northern Quebec, some 350 km to the north-east of Val d'Or, has produced in excess of 1,050 tonnes (33.75 Moz) of gold to date from a variety of styles of ore, but is mostly characterized by copper-gold vein deposits distinct from typical greenstone hosted quartz-carbonate veins. The deposits of the district range from volcanogenic massive sulphides with Cu, Zn & Ag; to gold bearing sulphide veins with associated Ag, Zn, Pb, As & Sb; to Cu-Au and Au-Cu veins with varying amounts of sulphides; and auriferous quartz veins with minor chalcopyrite. Most of the Cu-Au deposits are localized in SE trending ductile shear zones and are within meta-anorthosite and gabbroic hosts. iv. Work History As of the date of 10k filing date, no work had been done on either of the Abitibi Quebec properties and no information was known about the previous work history 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 14 v. Physical condition of plant, equipment etc. There is no plant, equipment or subsurface workings on either property vi. Description of equipment, infrastructure and/or other facilities There is no equipment, infrastructure or facilities on either property. vii. Current state of exploration In October of 2007 a group of Quebec professionals managed by Diagnos Inc were contracted to carry out a three phase exploration program which includes data compilation, general prospecting, geophysics and drilling. The three phases are scheduled to be completed by the forth quarter of 2008. viii. Total costs incurred US$ 35,000.00 per property or US$ 70,000 total was spent to secure the properties from Diagnos. Approximately US$17,000.00 was spent in mid 2Q of 2007 on property visits and preliminary prospecting and additional US$ 63,700.00 was spent to exploration contractors in Q4 of 2007. Total to date spent on the Quebec properties is approximately US$150,700.00 ix. Source of water and power The Malartic Surimau property is crossed by the local power grid and contains large swampy areas indicative of abundant available water. The Lac a l’Jaune property has power lines running along its border and contains multiple swamps, ponds, and lakes x. Neither the Lac a l’Jaune or Malartic Surimau property contain known mineral resources or reserves and any proposed work will be exploratory in nature. b. Dun Glen Gold Project, Nevada USA i. Location and access The Dun Glen property is located in the historic Sierra mining district on the west flank of the East Range in northern Pershing County, Nevada.It lies approximately 25 miles southwest of Winnemucca and 21 miles north of the Florida Canyon Mine and can be accessed by 2X4 vehicle from U.S. Interstate 80 by a county-maintained 8-mile long dirt road. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 15 ii. Property Title During the term of the agreement, the Company has the option to purchase 86% of the claims for $5,000 upon delivery of a copy of an approved mine plan of operations or a final feasibility study approved by the Company’s management.The seller will retain a 3% Net Smelter Return (“NSR”) royalty of which up to 2 percentage points may be purchased by the Company for $1,000,000 per percentage point.NSR is generally defined as the gross value of the metals less the costs of smelting, refining and transportation.The Company also has the option to purchase the remaining two claim blocks (or 14% of the claims) for $250,000 per block at any time during the term of the agreements.Both the sellers will retain a 3% NSR royalty on production from their respective claim block, of which up to 2 percentage points may be purchased by the Company for $875,000 per percentage point.The Company will maintain all of the claims referenced within the agreement in good standing during the lease period.The Company may terminate the lease at any time upon 60 days notice. To retain and maintain claim status, the company must pay claims maintenance fees of US$11,750.00 and filing fees of US$ 803.00 annually. iii. Geologic setting and mineralization Published mapping (Johnson, 1977), which has been used as an historical reference, shows a northeast striking west dipping sequence of Triassic rocks.From bottom to top this includes the Koipato Group, Natchez Pass Formation, and Grass Valley Formation.Major northeast trending faults and minor thrust faults are also shown. Four prospective vein zone areas occur in the 10,000 foot long vein corridor within the Weaver Rhyolite member of the Koipato Group.Three of these zones contain the Monroe-White Rock, Black Hole, and Auld Lang Syne-Golden Bell historic, gold-producing mines. The mesothermal-type veins are characterized by white milky quartz, with multistage silicification, brecciation, iron staining, and open space growth of quartz crystals.Exposures in caved stopes and adits show the veins range up to 8 feet wide.Some veins have clay along the footwall or hanging wall.The margins of mafic dikes commonly control some individual veins. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 16 The vein zone strikes range from north-south to slightly east of north.Dips are typically steeply northeast to vertical.Mineralization has historically been restricted to the quartz veins and included free gold, silver, galena, and sphalerite.These zones contain individual veins up to 2,000 feet long and up to 8 feet wide with numerous intersecting and anastamosing subsidiary veins.Exposed vertical extent is at least 600 feet from exposures on the tops of ridges to the bottom of the known workings at the valley bottoms.Producing mesothermal-type gold veins in other districts in the world have vertical extents measured in thousands of feet. Surface sampling of outcrops, dumps, and prospects throughout the district identified the extensive quartz veining stretching from southwest of the Monroe-White Rock Zone to the Auld Lang Syne/Golden Bell on the north. iv. Work History Historic gold production within the Sierra district was recorded at 50,000 to 75,000 ounces lode gold and over 200,000 ounces of placer gold.Mineral records indicate the most productive mines were the Auld Lang Syne, Black Hole, Monroe, and Auburn.Historic mining never extended below the water table.The Dun Glen Project covers the Auld Lang Syne, Black Hole, and Monroe. Previous modern exploration was conducted by Franco-Nevada Mining Corp. which subsequently merged with Newmont Mining, and five reverse-circulation holes were drilled to fulfill the contractual obligation of the merger.Due to equipment-related logistical drilling problems only one hole was able to drill the edge of the vein-zone it targeted.Exploration work consisting of detailed geologic mapping and surface rock sampling has also been conducted by Minterra Resource Corp. and Golden Patriot Corp. In 2006 The Company conducted additional geologic mapping and sampling comprised of approximately 1,400 rock, soil, and trench samples across the project area.A 200 line kilometer ground magnetic geophysical survey was conducted to delineate the structural setting.A four hole, 3,600 foot HQ diamond core drilling program was completed in the 4th Quarter of 2006 to test targets beneath the historic surface mine workings.Three of four holes intersected significant precious metal mineralization including five-foot assay intervals of 2.73, 1.23, 3.18, 1.77, 1.25, 0.94, 0.98, 2.21, and 1.87 grams per ton gold.Several of these intervals fell within broader mineralized halos including 155 feet grading 0.34 grams weighted average per ton and 75 feet grading 0.45 grams weighted average per ton gold.Significant silver was also intersected including five-foot assay intervals of 20.1, 26.5, 23.5, and 24.7 grams per ton (a complete table of all drill results will be attached to any amended 10K). 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 17 The Company has identified gold occurrences on the property, but has not yet defined any reserves. v. Physical condition of plant, equipment etc. Only foundation remnants of the early 1900’s mining operations remain on the property. All equipment as been removed and underground workings are not generally accessible. vi. Description of equipment, infrastructure and/or other facilities Only foundation remnants of the early 1900’s mining operations remain on the property. No other facilities or equipment are present. vii. Current state of exploration No exploration is currently taking place at Dun Glen viii. Total costs incurred As of the filing date total costs incurred were approximately US$ 750,000.00 in exploration, US$ 67,500.00 in advance royalties, and US$ 12,553.00 in claims maintenance costs. (Total US$ 830,053.00) ix. Source of water and power Not known at this time x. The Dun Glen property does not have any known mineral reserves and any proposed work will continue to be exploratory in nature. c. La Josefina, Santa Cruz Province Argentina1 i. Location and access The La Josefina Project is located in the north-central part of Santa Cruz Province, the southernmost of the several Argentine provinces comprising a vast, sparsely-populated, steppe-like region of southern South America known as Patagonia (Figure 1). The nearest town to the project is Gobernador Gregores (population 2,500), about 110 kilometers southwest, and the nearest Atlantic coastal town is Puerto San Julián (population 6,200), 190 kilometers southeast. The project is reached by driving east from Gobernador Gregores for 40 km on gravel Provincial Road 25 – or west from Puerto San Julián for 170 km on the same road – and then north on gravel Provincial Road 12 for 110 km. Provincial Road 12 crosses the edge of the project and continues another 240 kilometers north to the oil town of Pico Truncado (population 15,000) in the northeastern part of the province. The provincial roads are generally accessible via two-wheel drive vehicles in dry weather but can become slippery to impassable for short periods when wet. Gobernador Gregores and Puerto San Julián are both served by weekly “commuter” flights to/from Comodoro Rivadavia (population 137,000), an important industrial center and port city, 428 kilometers north of Puerto San Julián via paved highway Ruta 3. Comodoro Rivadavia serves as the region’s major supply center for the booming petroleum and mining industries and is served by several airline flights daily to Buenos Aires and other major cities in Argentina. Ruta 3, Argentina’s major coastal highway, runs from Buenos Aires on the north to Ushuaia at the southernmost tip of the continent and offers all-weather access to a number of sea ports. 1 Portions of our response regarding the La Josefina property are from a technical report commissioned by us in 2007. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 18 ii. Geologic setting and mineralization The La Josefina Project is located near the center of a large non-deformed stable platform known as the Deseado Massif, which covers an area of approximately 100,000 square kilometers in the northern third of Santa Cruz Province (Figure 3 & Appendix 1). The Deseado Massif is a virtual twin of the Somun Cura Massif encompassing parts of the adjacent provinces to the north. The two massifs are major metallotectonic features of the Patagonia region and represent the products of massive continental volcanism formed in the wake of extensional rifting caused by the breakup of the South American and African continents in Jurassic time. The Deseado Massif is dominated by felsic volcanic and volcaniclastic rock units belonging to a few major regional sequences deposited in middle- to late-Jurassic time. The rocks are broken into a series of regional fractures that probably represent reactivated basement fracture zones. Faults active during the period of intense Jurassic extension and volcanism trend mostly NNWSSE and form a series of grabens, half-grabens and horst blocks which are tilted slightly to the east. Since Jurassic time, the rocks have been cut by normal faults of several different orientations, mainly NW-SE and ENE-WSW but have undergone only a moderate amount of compression. In general, the Jurassic rocks remain relatively undeformed and generally flat to gently dipping, except locally where close to faults, volcanic domes or similar features. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 19 The geology of the La Josefina Project Area has been mapped in detail by Moreira (2005). The project geology is essentially a scaled version of the Deseado Massif geology described above. Specifically: • The project area is dominated by Jurassic-age rhyolitic volcanic units belonging to the Chon Aike Formation • There is one inlier of metamorphic basement rocks belonging to the Paleozoic age La Modesta Formation; • There are several small inliers of andesitic volcanics belonging to the Bajo Pobre Formation which is slightly older than the Chon Aike; • About half of the area is covered by thin Quaternary basalt flows (the dark areas in Figure 5 and Appendix 2); and • The project is crossed by a number of conjugate NNW-SSE and NE-SW sets of strong fault lineaments which are similar to those occurring throughout the Deseado Massif region. Missing (or perhaps unrecognized?) are the Jurassic-age sedimentary and volcaniclastic units of the Roca Blanca and La Matilde formations which are present at many other places in the region. Rhyolitic ignimbrites, lavas and tuffs of the Chon Aike Formation are intermittently exposed over about half of the La Josefina Project area with the remainder of the area largely concealed beneath the veneer of Quaternary basalts. Moreira (2005) subdivided the Chon Aike of the project area into nine members, each representing a separate volcanic event with generally similar sequences consisting of basal surge breccia followed by pyroclastic flows (ignimbrites), ash-fall tuffs and finally by re-worked volcaniclastic detritus. According to Moreira, the volcanism responsible for these nine episodic eruptions reached its climax over a relatively short 4-million year period in upper Jurassic time and is responsible for epithermal events that emplaced the gold-silver mineralization found in the La Josefina Project Area. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 20 Nearly all of the hundreds of gold-silver±base metals occurrences in the Deseado Massif region of southern Argentina are categorized as “low-sulfidation type epithermal vein deposits.” “Epithermal” deposits are high-level hydrothermal systems which usually form within one kilometer of the surface at relatively low temperatures, generally in the range of 50°C to 200°C. They often represent deeper parts of fossil geothermal systems with some forming hot-springs at or near the surface. The modifier “low-sulfidation” denotes a variety of epithermal deposits characteristically deficient in sulfide minerals and often called “quartz-adularia” vein systems after the two most common gangue (non-valuable) minerals in the veins. They are also sometimes known as “bonanza Au-Ag” because these deposits include many of the world’s most famous bonanza-grade gold and/or silver ore bodies. Well-known examples include Comstock (Nevada, USA), McLaughlin (California, USA), Creede (Colorado, USA), Ladolam (Lihir, Papua New Guinea), El Peñon (Chile), Guanajuato (Mexico), Hishikari (Japan) and – in the Deseado Massif region of Argentina – Mina Martha and Cerro Vanguardia. The many low-sulfidation epithermal occurrences of the Deseado Massif are products of episodic rhyolitic volcanism spread widely over a 50-million year time period and a 100,000 square kilometer area. Despite differences in space and time, they are all remarkably similar in style and origin and they closely fit the classic low-sulfidation epithermal vein model. The region’s premier deposit example and flagship operation is the Cerro Vanguardia mine, operated jointly by AngloGold Ashanti and Fomicruz S.E. Opened in 1998, the mine has produced continuously at the approximate rate of 250,000 ounces gold and 2.5 million ounces silver per year at average cash costs of US$133 to US$232 per ounce of gold (AngloGold Annual Reports, 2001-2006). The deposits are fissure vein systems localized by structures, often a meter or more wide and hundreds of meters to several kilometers long. They are comprised of quartz veins, stockworks and breccias that carry gold, silver, electrum and some sulfides, mainly pyrite, with variable, but usually small, amounts of base metal sulfides. The richest mineralization commonly occurs in dilational zones caused by structural irregularities along or down the vein. The thickening and thinning along and down the structure, often referred to as “pinch-and-swell,” is responsible for rod-like high-grade ore shoots – “bonanzas” – that are hallmarks of these systems. 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 21 iii. Work History In 1975, the first occurrence of metals known in the La Josefina area was publicly mentioned by the Patagonia delegation of the National Ministry of Mining who reported the presence of an old lead-zinc mine in veins very near Estancia La Josefina (Viera and Marquez, 1975). This received no further attention until 1994 when a research project by the Institute of Mineral Resources of the UNLP and the geology department of the University of Patagonia San Juan Bosco examined the occurrence. The investigation corroborated not only the presence of base metals (197 to 377 ppm Cu, 972 to 2549 ppm Pb, and 308 to 569 ppm Zn) but also found significant amounts of previously unknown precious metals (1 to 3 g/t Au and 5 to 21 g/t Ag). In 1994, immediately after the La Josefina gold-silver discovery, Fomicruz S.E. claimed the area as a Provincial Mineral Reserve and subsequently explored the project in collaboration with the Instituto de Recursos Minerales (INREMI) of La Plata University. The geology and alteration of the project area was mapped at a scale of 1:20,000, mineralized structures and zones of sinter were mapped at 1:2,500, trenches across the structures were continuously sampled and mapped at scales of 1:100 and ground geophysical surveys consisting of 6,000 m of IP resistivity and 5,750 meters of magnetic surveys were completed over sectors of greatest interest (INREMI, 1996). In 1998, after four years of exploring and advancing interest in the project, Fomicruz offered La Josefina for public bidding by international mining companies. In accordance with provincial law, the winner would continue exploring the project to earn the right to share production with Formicruz of any commercial discoveries. The bid was awarded to Minamérica S. A., a small private Argentine mining company. Minamérica dug a limited number of new trenches, initiated a program of systematic surface geochemical sampling, completed several new IP-Resistivity geophysical survey lines and drilled the first exploration holes on the project – 12 diamond core holes (HQ-size, 63.5mm diameter) totaling 800 meters in length. The results of this effort, as summarized in the Drilling chapter of this Technical report, were relatively encouraging but Minamérica nevertheless abandoned the project a year later in 1999. In 2000, Fomicruz resumed exploration of the project and continued their efforts until 2006. Pits were dug to bedrock on 100-meter grids over some of the target areas, 3,900 meters of newtrenches were dug and sampled, more than 8,000 float, soil and outcrop samples were collected for geochemical analyses, some new IP-Resistivity surveys were completed under contract to Quantec Geophysical Co., and 59 diamond core holes (total 3,680 metes) were drilled to average shallow depth below surface of 55 meters. Of these holes, 37 were NQ-size core (47.6mm diameter) and 22 were HQ-size core (63.5mm). The results of the drilling are summarized in the Drilling chapter of this report. Fomicruz reports spending more than US$2.8 million in exploring and improving infrastructure on the La Josefina Project from 1994 to 2006. In late-2006, the La Josefina Project was again opened to international bidding and in May, 2007, Cerro Cazador S.A., the Argentine subsidiary of HuntMountain Resources, Inc., was awarded the right to explore the project. Details of this agreement are summarized in the previous Property Description and Location chapter of this Technical report. The Company has identified gold occurrences on the property, but has not yet defined any reserves iv. Physical condition of plant, equipment etc. There is no plant, or equipment at La Josefina 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 22 v. Description of equipment, infrastructure and/or other facilities Infrastructure present on the project include an old ranch house and several out-buildings that are currently being used and camp headquarters and core storage facilities vi. Current state of exploration Currently we have 18 staff members working at La Josefina. Activities include surface mapping and channel sampling, a 100+ line kilometer geophysical survey, and HQ diamond core drill program in progress vii. Total costs incurred Currently we have spent approximately 1.7 million US$ on exploration, camp improvements, claims maintenance and surface acquisition at La Josefina viii. Source of water and power Not known at this time ix. The La Josefina property does not have any known mineral reserves and any proposed work will continue to be exploratory in nature. d. Bajo Pobre, Santa Cruz Province Argentina i. Location and access Bajo Pobre Property is located in north-central Santa Cruz province near 47 18’ 04” south latitude and 69 11’ 28” west longitude, 90 kilometers south of the town of Las Heras. It can be accessed by driving west from Las Heras on provincial route 43 for 53 kilometers then south on route 39 for 85 kilometers crossing estancias Laguna grande, El Mirasol, La Herradura and Cumbres Blancas. From there, turning south-east on the access road to Estancia Santa Cruz and traveling an additional 82 kilometers to the property boundary. The total distance of 220 kilometers can be traveled in the summer by 2X4 and normally in the winter by 4X4. ii. Geologic setting and mineralization The geology of the area is dominated by Jurassic-aged, volcanic rocks of the Bajo Pobré formation.Mineralization is characterized as epithermal in nature, comprised of numerous zones of quartz veining, vein breccias, and stock works with a cumulative strike length of more than 9 kilometers. Individual veins range from 0.5 meters to 6 meters in width 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 23 iii. Work History The property was discovered in 1970 and has been worked intermittently by several government entities and private companies. Serious exploration began in the 1990’s with geologic mapping and surface sampling. Assays from this sampling yielded values up to 40 grams per ton gold. Drill targets identified from surface sampling were augmented in 2002 with additional targets derived from a geophysical survey. In 2003 and 2004, the property saw a limited amount of exploration drilling which tested a small portion of these targets. The Company has identified gold occurrences on the property, but has not yet defined any reserves. iv. Physical condition of plant, equipment etc. There is no plant, or equipment at Bajo Pobre v. Description of equipment, infrastructure and/or other facilities Infrastructure present on the project includes an old ranch house and several out-buildings. vi. Current state of exploration Currently no exploration is taking place at Bajo Pobre vii. Total costs incurred Approximately US$ 60,000 as been spent to date on Bajo Pobre for lease payments and claims maintenance. viii. Source of water and power Not known at this time ix. The Bajo Pobre property does not have any known mineral reserves and any proposed work will continue to be exploratory in nature. e. El Gateado, Santa Cruz Province Argentina i. Location and access 1611 N Molter Road, Suite 201Liberty Lake, WA 99019509-892-5287 Tel509-892-5318 Faxwww.huntmountain.com 24 The
